              Case 1:19-cv-01182-SAB Document 18 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   HOPE PEREZ,                                         Case No. 1:19-cv-01182-SAB

11                  Plaintiff,                           ORDER RE THIRD STIPULATION FOR
                                                         EXTENSION OF TIME
12           v.
                                                         (ECF No. 17)
13   COMMISSIONER OF SOCIAL SECURITY,

14                  Defendant.

15

16          On August 28, 2019, Hope Perez (“Plaintiff”) filed this action seeking review of the final

17 decision of the Commissioner of Social Security’s (“the Commissioner”) decision denying her

18 application for benefits. On April 17, 2020, pursuant to a stipulated request, the Court extended

19 the time for Plaintiff to file her opening brief until May 17, 2020. (ECF No. 14.) On May 20,
20 2020, pursuant to a stipulated request, the Court again extended the time for Plaintiff to file her

21 opening brief, setting the deadline for June 17, 2020. (ECF No. 16.)

22          On June 15, 2020, Plaintiff filed a third stipulated request for an extension of time to file

23 her opening brief. (ECF No. 17.) In the stipulation, Plaintiff’s counsel states that due to

24 COVID-19, the office is operating with limited staff and significantly reduced level of support.

25 Counsel states that during the week of June 15, 2020, Plaintiff’s Counsel has eighteen

26 administrative hearings, nine hearing preparation appointments, two letter briefs, one motion for
27 summary judgment, as well as twenty-four hearings the week of June 22, 2020.

28          As the Court explained to counsel in orders issued in different matters last week, while


                                                     1
                 Case 1:19-cv-01182-SAB Document 18 Filed 06/17/20 Page 2 of 2


 1 the Court is cognizant of the difficulties associated with working remotely during this

 2 unprecedented time period, it appears to the Court that Plaintiff’s counsel is now routinely

 3 requesting multiple such extensions in all cases before this Court. See Jones v. Comm. of Soc.

 4 Sec., No. 1:19-cv-01049-SAB (E.D. Cal.); Gonzalez v. Comm. of Soc. Sec., No. 1:19-cv-01128-

 5 SAB (E.D. Cal.); Lopez v. Comm. of Soc. Sec., No. 1:19-cv-01311-SAB (E.D. Cal.); Tatum v.

 6 Comm. of Soc. Sec., No. 1:19-cv-01263-SAB (E.D. Cal); Ramirez v. Comm. of Soc. Sec., No.

 7 1:19-cv-01323-SAB (E.D. Cal.). These are only a few of the one hundred seventy two open

 8 cases that counsel is litigating in this district. Each of these requests that this Court has reviewed

 9 sets forth similar workload issues and based on these motions, the issue may be that counsel has

10 taken on more cases than he is able to litigate rather than due to the current conditions that exist

11 due to COVID-19.

12          It appears counsel is cognizant of the Court’s warning given in other matters last week

13 and is only seeking an extension of seven days in this matter. Given counsel is only requesting a

14 seven-day extension of the briefing period, and filed the request sufficiently prior to the

15 expiration of the deadline, the Court shall grant this request. However, no further extensions will

16 be granted for Plaintiff to file her opening brief.

17          Accordingly, IT IS HEREBY ORDERED that:

18          1.       The stipulation for an extension of time is GRANTED:

19          2.       Plaintiff’s opening brief shall be filed on or before June 24, 2020;

20          3.       The Commissioner’s response shall be filed on or before July 24, 2020; and

21          4.       Plaintiff’s reply, if any, shall be filed on or before August 10, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        June 16, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                         2
